Exhibit 10.14


Orion Energy Systems, Inc.
Non-Employee Director Compensation Plan
Updated and Effective June 6, 2017
1. Annual cash retainer:
$36,000 (cash or stock) ($9,000 paid quarterly)
2.    Board meeting fee:
None
3.    Committee meeting fee
None
4.    Annual restricted stock grant:
$40,500 grant date fair market value (option to accept tandem restricted stock
(60%) and restricted cash (40%))2
5.    Annual Lead Director retainer:
$30,000 (cash or stock)1 ($7,500 paid quarterly)
6.    Annual Ad Hoc Litigation Committee Chair retainer:
$10,000 (cash or stock)1 ($2,500 paid quarterly)
7.    Annual Audit Committee Chair retainer:
$25,000 (cash or stock)1 ($8,333 paid quarterly)
8.    Annual Compensation Committee Chair retainer:
$20,000 (cash or stock)1 ($5,000 paid quarterly)
9.    Annual Nominating and Corporate Governance Committee Chair retainer:
$20,000 (cash or stock) 1 ($5,000 paid quarterly)
10.    Reimburse out-of-pocket expenses:
Yes
11.    Non-Employee Director Early Retirement Plan
a.    Upon the recommendation of the Compensation Committee and the approval of
the Board of Directors, any non-employee director who voluntarily retires from
the Board prior to the end of his or her stated term or who voluntarily decides
not to stand for re-election at the end of his or her stated term will be
entitled to continued vesting of up to all of his or her then outstanding
unvested restricted stock and options on the dates when such vesting would
otherwise occur if such director remained on the Board on such dates, subject to
such additional terms and conditions, if any, as may be determined necessary or
appropriate by the Compensation Committee and the Board of Directors.
b.    Upon the recommendation of the Compensation Committee and approval by the
Board of Directors, any non-employee director who voluntarily retires from the
Board prior to the end of his or her stated term or who voluntarily decides not
to stand for re-election at the end of his or her stated term will be entitled
to receive a services fee of $200 per hour for any time spent at the request of
the Company on Company-related matters, plus reimbursement for all out-of-pocket
expenses, subject to such additional terms and conditions, if any, as may be
determined necessary or appropriate by the Compensation Committee and the Board
of Directors.
c.    Upon approval of the Compensation Committee, any non-employee director who
voluntarily retires from the Board prior to the end of his or her stated term or
who voluntarily decides not to stand for re-election at the end of his or her
stated term will be entitled to an extension of the terms of all vested stock
options until dates determined by the Compensation Committee that shall not
exceed the dates on which such term would have otherwise expired if such
director remained on the Board on such dates, subject to such additional terms
and conditions, if any, as may be determined necessary or appropriate by the
Compensation Committee.



_________________________
1 Form of compensation to be chosen by each individual prior to each fiscal
year. Number of shares to be issued on third business day after release of
annual (or quarterly, in case of quarterly retainer payments) earnings
announcement based on closing price on such date.
2 Annual restricted stock grant on third business day after annual earnings
announcement with the number of restricted shares equal to dollar amount divided
by the closing sale price on such date - vest 1/3 each year on the anniversary
of the date of grant. Each director shall have the option to elect the award 60%
in restricted stock and 40% in restricted cash with each vesting 1/3 each year
on the anniversary of the date of grant or in all restricted stock on the same
vesting schedule. The election to accept the award in 60% restricted stock and
40% restricted cash must be conveyed to the Company by the director prior to the
grant date.



